353 F.2d 536
James A. SALZANO, Appellant,v.Irene HIRTZ, Defendant-Appellee.
No. 138, Docket 29728.
United States Court of Appeals Second Circuit.
Argued Nov. 5, 1965.Decided Nov. 22, 1965.

Louis R. Harolds, New York City, Schwartz & Horowitz, Jersey City, N.J.  (Standard, Weisberg & Harolds, New York City, of counsel), for appellant.
Harold V. McCoy, New York City, Casper B. Ughetta, New York City (John G. Reilly and Reilly & Reilly, New York City, of counsel), for appellee.
Before KAUFMAN and HAYS, Circuit Judges, and TIMBERS, District Judge.1
PER CURIAM.


1
This is an ordinary, run of the mill personal injury action.  The parties differ on the place and manner of the accident, and on the causal relationship and extent of appellant's injuries.  Conflicting testimony was presented to the jury; there was substantial evidence to support the result that the jury reached.


2
Appellant claims numerous other trial errors.  His contentions are either insubstantial or incorrect.


3
Affirmed.



1
 Chief Judge of the District Court of Connecticut, sitting by designation